Exhibit 10.1

 

[Momenta Pharmaceuticals, Inc. Letterhead]

 

October 26, 2005

 

Ram Sasisekharan, Ph.D.
Massachusetts Institute of Technology
Center for Biomedical Engineering
16-561, 77 Massachusetts Avenue
Cambridge, MA 02139

 

Re:  Consulting Agreement – Renewal

 

Dear Mr. Sasisekharan:

 

Reference is made to the Consulting Agreement effective dated August 16, 2001
between Momenta Pharmaceuticals, Inc. (formerly Mimeon, Inc.) (“Company”) and
you (“Consultant”), as extended and amended by letter agreements dated August 1,
2003, July 12, 2004, and March 15, 2005 (collectively, the “Agreement”). 
Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Agreement.  The parties hereby amend the Agreement as
follows:

 

1.  Pursuant to Section 4 of the Agreement, Company and Consultant hereby agree
to extend the Term of the Agreement for one additional year, commencing
effective as of August 16, 2005 and terminating on August 15, 2006 (the “3rd
Renewal Period”).

 

2.  Section 3.1 of the Agreement is hereby amended by deleting the definition of
“Field of Interest” and replacing it with the following:  “The term ‘Field of
Interest’ shall mean the field of sequencing, chemical, enzymatic or biological
synthesis, production or modification of linear and branched sugars and
glycoconjugates.  Field of Interest shall also include complex mixture-related
activities in which Momenta is engaged during the term of the Consulting
Agreement.”

 

3.  Section 8 of the Agreement is hereby amended by deleting the second sentence
and replacing it with the following:  “In addition, during the 3rd Renewal
Period and for a period of one (1) year thereafter, Consultant shall not,
without the prior written consent of the Chief Executive Officer of Momenta,
which shall not be unreasonably withheld, perform consulting services in the
Field of Interest for or on behalf of any business enterprise.”

 

4.  Consultant hereby represents that Consultant has not been debarred, and to
the best of Consultant’s knowledge, is not under consideration to be debarred,
by the Food and Drug Administration from working in or providing services to any
pharmaceutical or biotechnology company under the Generic Enforcement Act of
1992.

 

5.  Except as otherwise agreed to in this Letter Agreement, the same terms and
conditions as are set forth in the Agreement, including without limitation those
governing compensation, shall remain in full force and effect during the 3rd
Renewal Period.

 

--------------------------------------------------------------------------------


 

If the foregoing is in conformity with your understanding, please sign both
copies of this letter agreement and return to us for counter-signature,
attention Lisa Carron Shmerling, Deputy General Counsel.  This letter agreement
shall be deemed to be binding and effective, upon the terms specified herein, as
of the date of the final signature below.

 

Very truly yours,

 

MOMENTA PHARMACEUTICALS, INC.

 

 

By:

/s/ Alan L. Crane

 

 

Alan L. Crane

 

Chairman and Chief Executive Officer

 

 

Date: November 8, 2005

 

 

 

Agreed and accepted:

 

 

 

 

 

By:

/s/ Ram Sasisekharan

 

 

 

Ram Sasisekharan

 

 

 

 

 

Date: November 7, 2005

 

2

--------------------------------------------------------------------------------